Gray, C. J.
There was no evidence that either of the old culverts was laid out as a sewer, or that the petitioner. drained, or had any right to drain, from his estate into it. The existence of those culverts, therefore, could not affect the question whether his estate was benefited by the new sewer.
An overestimate of the number of square feet in the petitioner’s estate certainly did not make the assessment invalid, if that estate was assessed no more than its just proportion of the expense of constructing the sewer.
The jury, under the instructions of the court, have found that the petitioner’s estate was benefited by the sewer; and that the amount assessed upon it was a just proportion of the whole expense of the construction of the sewer. Upon the appeal of the petitioner, they had no authority to consider the relative benefit to other estates. The rulings and instructions at the trial were sufficiently favorable to the petitioner. Gen. Sts. c. 48, §§ 4-6. St. 1869, c. 111. Springfield v. Gay, 12 Allen. 612. Workman v. Worcester, 118 Mass. 168. Exceptions overruled.